Citation Nr: 0929346	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for presbyopia (claimed 
as residuals of an eye injury).  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include anxiety 
and depression (claimed as depression).  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for residuals of a left 
foot injury.  

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 

7.  Entitlement to service connection for a condition of the 
eyes (other than presbyopia), to include xerophthalmia, dry 
eye syndrome, and light sensitivity (claimed as residuals of 
an eye injury).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to 
February 1973 and from August 2002 to August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee:  a February 2006 decision that denied service 
connection for tinnitus, depression, PTSD, exophthalmia, and 
presbyopia; and a May 2006 decision that denied service 
connection for degenerative joint disease of the lumbar spine 
and residuals of a left foot injury.  

In September 2008, the Veteran testified at a video 
conference personal hearing in Nashville, Tennessee, over 
which the undersigned Acting Veterans Law Judge presided at 
Washington, D.C., a transcript of which has been associated 
with the claims folder. 

Additional evidence may be submitted to the Board in the 90 
days after the appeal has been certified and the record 
transferred to the Board.  38 C.F.R. § 20.1304(a) (2008).  
Additional evidence may also be submitted at a personal 
hearing before the Board, even if that hearing is held more 
than 90 days after certification and record transfer.  Id.  
In June 2008, the appeal was certified and the record 
transferred to the Board.  At the September 2008 hearing, the 
Veteran submitted additional evidence and stated that he 
waived initial consideration of that evidence by the agency 
of original jurisdiction.  The Board has accepted that 
evidence and considered it in deciding the issues in this 
appeal.  38 C.F.R. § 20.1304(c) (additional evidence 
submitted to the Board need not be referred to the agency of 
original jurisdiction (AOJ) if the appellant or his/her 
representative waives initial consideration by the AOJ).  

The Veteran also submitted additional evidence with an AOJ 
waiver three times after his Board hearing:  twice evidence 
was received in October 2008 and once in February 2009.  That 
evidence was received more than 90 days after the appeal had 
been certified and the record sent to the Board.  38 C.F.R. 
§ 20.1304(b) (after the 90-day period for submitting evidence 
to the Board has expired, a motion demonstrating good cause 
for delay must accompany the evidence).  But since the issues 
to which that evidence relates are being remanded, the 
evidence has been associated with the Veteran's claims folder 
and the AOJ can initially consider that evidence.  

As can be seen on the first page of this decision, the Board 
has changed the statement of the issue with respect to issues 
numbered 3 and 7.  The Veteran's claim indicates that he was 
seeking service connection for PTSD and for depression.  The 
RO adjudicated the two issues separately and the Board has 
kept two separate mental disorder issues on appeal.   The 
PTSD claim has clearly been addressed as a separate issue.  
But with respect to the other issue concerning service 
connection for a psychiatric disorder, the Veteran's notice 
of disagreement indicated that the Veteran was appealing 
"anxiety/depression."  The Veteran's service treatment 
records include treatment for anxiety reaction and 
depression.  And his VA medical treatment records indicate 
that he has been diagnosed with anxiety disorder not 
otherwise specified (NOS) and major depressive disorder.  The 
RO considered inservice treatment records for both anxiety 
reaction and depression in its adjudication of the depression 
issue.  As a result, the Board has now styled the issue in 
terms of service connection for an acquired psychiatric 
disorder (other than PTSD), to include anxiety and 
depression.  And as discussed in the Remand portion, below, 
in readjudicating the issue, all currently-diagnosed acquired 
psychiatric disorders (other than PTSD) should be explicitly 
addressed.  

In addition, there is some confusion as to the eye disorders 
that have been adjudicated by the RO.  The Veteran's claim 
was for service connection for an eye injury and he indicated 
that the disability began in September 2002.  He provided no 
details with his claim.  The February 2006 rating decision 
divided the claim with respect to his eyes into two issues: a 
claim for presbyopia (claimed as residuals of eye injury or 
light sensitivity) and a claim for xerophthalmia (claimed as 
residuals of eye injury or light sensitivity).  With respect 
to the presbyopia portion of the claim, the RO has 
consistently discussed only the diagnosed disorder of 
presbyopia under that issue and, as discussed in the decision 
below, the Board has now decided the issue of service 
connection for presbyopia.      

But with respect to the other portion of the eye injury 
claim, the RO has discussed several eye conditions.  In the 
February 2006 rating decision and the December 2006 statement 
of the case, the issue was stated as service connection for 
xerophthalmia (claimed as residuals of eye injury or light 
sensitivity) and the RO discussed a January 2005 treatment 
record for xerophthalmia.  The issue in the September 2007 
supplemental statement of the case (SSOC) was stated as 
service connection for xerophthalmia (claimed as residuals of 
eye injury or light sensitivity), but the RO addressed not 
only xerophthalmia but dry eye syndrome.  In the March 2008 
SSOC, the issue was restated as service connection for 
exophthalmia, although that condition was not discussed and 
there is no evidence of exophthalmia anywhere in the record.  
The Board thus finds that the issue statement was changed in 
error.  At his personal hearing, the Veteran testified only 
about his sensitivity to light.  Transcript at 11-12.  
Although photophobia of both eyes was noted in a VA treatment 
record of October 2007, that condition was not discussed in 
any of the adjudication documents.  Thus, the Board has 
styled the issue as entitlement to service connection for a 
condition of the eyes (other than presbyopia), to include 
xerophthalmia, dry eye syndrome, and light sensitivity 
(claimed as residuals of an eye injury).  And as discussed in 
the Remand portion of the decision, below, in readjudicating 
the issue, the RO/AMC should explicitly discuss 
xerophthalmia, dry eye syndrome, and light sensitivity, and 
any other eye conditions (other than presbyopia) that are 
warranted by the evidence in the record.  

The Veteran had active service during two periods of war.  He 
has also indicated that he is destitute.  See December 2006 
Memorandum from Tennessee Department of Veterans Affairs 
Claims Division to VA/Adjudication.  A September 2006 
Psychiatry Attending note indicates that due to the Veteran's 
mental illness, he is not able to maintain his job or any 
gainful activity.  A June 2007 opinion by his primary care 
physician states that he is unable to maintain a job due to 
his disabling pain syndrome.  Accordingly, the matter of his 
eligibility for nonservice-connected pension is referred to 
the RO for appropriate action.  

The Veteran's sister wrote to the Board asserting that the 
Veteran has been diagnosed with myeloma that is the result of 
being exposed to Agent Orange.  She also asserts that the 
Veteran is experiencing pain in a toe on his left foot that 
is due to neurological damage relating to his service-
connected left thigh injury.  Since the record does not 
establish that she is the claimant, his accredited 
representative, or otherwise authorized to act on his behalf, 
the Board finds that her statements cannot be considered an 
informal claim for disabilities.  38 C.F.R. § 3.155.  
Nevertheless, the matters are referred to the RO for 
appropriate consideration.  

The issues of entitlement to service connection for: PTSD; an 
acquired psychiatric disorder (other than PTSD), to include 
anxiety and depression; tinnitus; residuals of a left foot 
injury; degenerative disk disease of the lumbar spine; and an 
eye condition (other than presbyopia), to include 
xerophthalmia, dry eye syndrome, and light sensitivity, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The Veteran was diagnosed with presbyopia during service and 
he has a current diagnosis of presbyopia.  

CONCLUSION OF LAW

The criteria for service connection for presbyopia have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.9 (2008);  VAOPGCPREC 82-90 (July 18, 
1990).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Service connection cannot be granted for a congenital defect 
that merely manifests for the first time during service 
because it is not a disease or injury for purposes of service 
connection.  38 C.F.R. § 3.303(c) (congential or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation); see also 38 C.F.R. § 4.9 
(mere congential or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes); Thibault v. Brown, 5 Vet. 
App. 520, 522-523 (1993) (spina bifida occulta is a 
developmental disorder for which benefits may not be 
granted), appeal dismissed, 33 F.3d 64 (Fed. Cir. 1994).  

On the other hand, a congenital defect can be subject to 
superimposed disease or injury and if such superimposed 
disease or injury does occur, service connection may be 
warranted for the resulting disability. VAOPGCPREC 82-90 
(July 18, 1990).  The Veteran does not claim that a 
superimposed disease or injury occurred with respect to his 
presbyopia, so that special rule does not apply here.  

The regulations provide examples of congenital defects for 
which service connection is not available.  One such example 
is a refractive error of the eye.  Since presbyopia is a 
refractive error of the eye and thus a congenital defect for 
which service connection is not available, the Veteran's 
claim must be denied.  38 C.F.R. § 3.303.  

Application of the benefit of the doubt doctrine does not 
lead to a different result.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But since this 
appeal involves the application of law to undisputed facts in 
the record, there is no reasonable doubt to resolve.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (when there is no authority 
in the law to provide relief, that relief is properly 
denied).  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

This Veteran's claim for service connection for presbyopia is 
precluded by law and thus, regardless of the notice he would 
have received, he could not have substantiated his claim.  
Nevertheless, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in an 
August 2005 letter, which was sent before the February 2006 
rating decision.  The Veteran was not notified until 
June 2006 of the evidence needed with respect to a disability 
rating or the effective date of the claim, but neither he nor 
his representative have asserted that the Veteran was 
prejudiced by any notice error in this appeal.  Shinseki v. 
Sanders, 77 U.S.L.W. 4303 (U.S. April 21, 2009).  In any 
event, he was not prejudiced by that delay because his claim 
was denied, thus rendering moot any errors with respect to 
the implementation of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran requested VA treatment records 
that were obtained and associated with the claims file.  
There are no outstanding requests for assistance.  The 
Veteran was also provided with a video-conference hearing 
before the undersigned Acting Veterans Law Judge.  VA thus 
met its duty to assist the Veteran.  

The Board notes that the remaining claims are being remanded 
because, among other reasons, the records of the Veteran's 
disability claim with the Social Security Administration 
(SSA) have not been obtained.  But even if those SSA records 
were to establish that the Veteran has a current presbyopia 
condition, a service connection claim for presbyopia would be 
precluded as a matter of law.  Since those records could not 
affect the outcome of this issue, there is no need to delay 
the decision of this issue for the purposes of obtaining 
those SSA disability records.  


ORDER

Service connection for presbyopia is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

All Claims

In November 2007, the RO received a congressional inquiry 
about the Veteran's claim that indicated that the Veteran had 
also filed a disability claim with the SSA.  VA has a duty to 
assist a claimant in obtaining evidence to substantiate his 
or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is 
required to make as many requests as are necessary to obtain 
relevant records from a federal facility.  38 C.F.R. 
§ 159(c)(2).  VA may end its efforts to obtain such records 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain the records would be futile, 
for example, when VA is advised that the records do not exist 
or that the custodian does not have them.  38 C.F.R. 
§ 159(c)(2).  Therefore, a remand is necessary in order to 
obtain the SSA records with respect to the Veteran's 
disability claim.  

PTSD

The Veteran claims that he was attacked during service and 
that the assault is one of his PTSD stressors.  But the 
notice letters sent to the Veteran did not notify him of the 
information and evidence that is helpful in substantiating a 
claim for PTSD based on personal assault.  38 C.F.R. 
§ 3.304(f)(3); Gallegos v. Peake, 22 Vet. App. 329 (2008).  
The RO/AMC should send the Veteran the appropriate notice of 
evidence needed to substantiate a PTSD claim based on a 
personal assault.  

In addition, while there are emergency room records of 
treatment for injuries from a January 2003 assault, the 
claims folder does not contain any evidence of an official 
report of the assault to military police or any other law 
enforcement entity.  The RO/AMC should contact the Veteran 
and ask whether he reported the assault, and if so, make 
arrangements to obtain those law enforcement records and 
associate them with the claims folder.  

The claims folder shows that a request for some of the 
records from the Veteran's military personnel file was made.  
However, other kinds of relevant evidence-such as a 
deterioration in work performance, substance abuse, requests 
for transfer to another military duty assignment-that was 
not requested may be helpful in shedding light on the 
assault.  In particular, the Veteran explained in an 
August 2004 Mental Health Assessment that he was downgraded 
in rank as a result of the incident.  Yet, no disciplinary 
documents appear in the personnel records previously 
obtained.  As a result, the RO/AMC should make arrangements 
to obtain the Veteran's complete military personnel file and 
associate it with the claims folder.  

Since the January 2003 emergency room records verify that the 
Veteran was injured as a result of being pushed from behind, 
and the mental health providers discuss the incident as 
contributing to his mental health issues, a medical 
examination should be scheduled for the Veteran for the 
purpose of determining whether the Veteran has a current 
diagnosis of PTSD and if so, whether the diagnosed PTSD 
disability is related to the January 2003 assault.  Moreover, 
if as a result of additional development, the RO obtains 
credible supporting evidence that other claimed inservice 
stressors occurred, the RO must identify the corroborated 
inservice stressors and ask the examiner to further address 
whether the Veteran's PTSD is related to those additional 
stressors.  

A July 1991 mental health assessment for the purpose of 
determining whether the Veteran should be precluded from 
carrying a weapon for his job contains a note that the 
Veteran had previously undergone MMPI (Minnesota Multiphasic 
Personality Inventory) and other psychological testing.  The 
referenced records do not appear in the claims folder.  The 
RO/AMC should therefore also make arrangements to obtain the 
reports of those psychological tests and associate them with 
the claims folder.  

Acquired Psychiatric Disorders other than PTSD

A mental disorders examination is also necessary with respect 
to the Veteran's claim for an acquired psychiatric disorder 
(other than PTSD), to include anxiety and depression.  There 
is evidence in the record of inservice treatment of 
psychiatric complaints during each tour of active service.  
Moreover, the Veteran has a current diagnosis of major 
depressive disorder and anxiety disorder NOS.  Although the 
RO determined that the Veteran had a depression condition 
prior to active service, that determination was not based on 
an opinion by a medical professional.  In fact, the Board 
notes that no entrance examination for either tour of active 
duty includes a notation of a psychiatric disorder.  Thus, 
the Board finds that a medical opinion is needed to identify 
all current acquired psychiatric disorders (other than PTSD), 
and for each diagnosed acquired psychiatric disorder, whether 
it was incurred during active service.  

Tinnitus

The Veteran has been diagnosed with tinnitus.  January 2006 
Audio Consultation.  Although much of the noise he complains 
about was apparently during his inactive duty for training 
time in the Naval Reserves, and he reports the onset of his 
tinnitus at a time between his two tours of active duty, he 
does claim that he was exposed to loud noises while stationed 
aboard the U.S.S. Leahy and when stationed at Guantanamo Bay, 
Cuba.  See November 2006 Statement in Support of Claim By 
Veteran.  Thus, the Veteran should be scheduled for an 
examination to determine whether his current tinnitus 
disability is related to active service, to include his 
active duty aboard the U.S.S. Leahy.    

Left Foot

The Veteran testified that during his first tour of active 
duty, on his first day of duty in a new ship, he fell and 
injured his left foot, but since he was new, he did not want 
to report it.  Transcript at 10-11.  In July and November of 
2005, he reported to his primary care physician that he was 
experiencing chronic pain of the left foot, which she 
recorded as possibly status post sprain.  The November 2005 
X-ray report revealed a minor abnormality of minimal 
degenerative changes along the first metatarsal phalangeal 
joint, with chronic avulsion or accessory ossicles along the 
cuboid and a small spur at the insertion of the Achilles 
tendon.  No etiological opinion appears in the record with 
respect to the Veteran's left foot abnormalities.  As a 
result, the Veteran should be scheduled for an examination to 
determine the current diagnoses of the left foot and for each 
diagnosed disability, whether the disability was incurred 
during active service.  

Lumbar Spine

With respect to the Veteran's lumbar spine, the service 
treatment records show that he complained of back pain in 
September and October 1971.  He was diagnosed with low back 
strain in October 1971.  The Veteran currently has chronic 
low back pain (although some examiners have attributed that 
to a hepatitis condition).  The November 2005 X-rays of the 
lumbar spine revealed mild degenerative endplate changes at 
L4-L5 and L3-L4, as well as L2-L3.  There was mild 
degenerative disk space narrowing at L5-S1.  There was mild 
to moderate L5-S1 and mild L4-L5 degenerative facet disease.  
No medical opinion as to the etiology of the current lumbar 
spine condition has been sought.  Accordingly, the Veteran 
should be scheduled for an examination to determine the 
current diagnoses of the lumbar spine and the etiology of any 
disabilities.  

And before the examinations are scheduled, the claims folder 
should be updated with any VA treatment records more recent 
than February 2008.  

Additional Matters

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Finally, as discussed in the Introduction, above, when the 
Veteran's claim for service connection for a condition of the 
eyes (other than presbyopia) is readjudicated, the RO/AMC 
should explicitly address xerophthalmia, dry eye syndrome, 
and light sensitivity, and any other eye conditions (other 
than presbyopia) that are warranted by the evidence in the 
record.  Similarly, when the Veteran's claim for service 
connection for an acquired psychiatric disorder (other than 
PTSD), to include anxiety and depression, is adjudicated, all 
currently-diagnosed acquired psychiatric disorders other than 
PTSD should be explicitly addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter about 
the information and evidence helpful in 
substantiating a PTSD claim based on a 
personal assault.  

2.  Make arrangements to update the 
Veteran's claims folder with all VA 
treatment records dated since 
February 2008.   

3.  Ask the Veteran to identify whether he 
reported to any law enforcement entity the 
personal assault that he claims as one of 
his PTSD stressors.  Make arrangements to 
obtain any law enforcement records the 
Veteran identifies and associate them with 
the claims folder. 

4.  Make arrangements to obtain the 
reports of psychological testing that were 
referenced in the July 1991 Psychology-
Assessment/Consultation record and 
associate those reports with the claims 
folder.  

5.  Make arrangements to obtain the 
Veteran's disability claim records from 
the Social Security Administration and 
associate them with the claims folder.  

6.  Once all of the above development has 
been completed, the RO/AMC should 
determine whether, in addition to the 
personal assault stressor already 
corroborated by the January 2003 emergency 
room records, there is supporting evidence 
in the record that other claimed inservice 
stressors occurred.  

7.  Thereafter, the RO should schedule the 
Veteran for an examination by a VA 
psychiatrist knowledgeable in evaluating 
PTSD, to determine whether a current 
diagnosis of PTSD is appropriate.  Any and 
all studies deemed necessary by the 
examiner should be completed.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect such review.   

The RO must specify for the examiner the 
stressor or stressors determined to be 
established by the record (one of which is 
the personal assault stressor established 
by the January 2003 emergency room 
documents).  The examiner should be 
instructed that only those events 
identified by the RO as corroborated 
stressors may be considered for the 
purpose of determining whether inservice 
stressors were sufficient to have caused 
the current psychiatric symptoms, and 
determining whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by both the inservice 
stressors and the current symptomatology.  
The diagnosis should conform to the 
Diagnostic and Statistical Manual of 
Mental Disorders (Fourth ed.) (DSM-IV).    

A complete rationale must be provided in 
the report for the examiner's conclusions 
and must address the following matters:  

(a) Is there a current diagnosis of PTSD 
based on the diagnostic criteria of the 
DSM-IV?  

(b) If so, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the inservice stressors 
identified by the RO as being corroborated 
by the evidence of record were sufficient 
to have caused the Veteran's currently-
diagnosed PTSD?  
8.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the existence of, and etiology 
of, all acquired psychiatric disorders 
(excluding PTSD, which is addressed in 
paragraph 7, above).  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Identify all currently-diagnosed 
psychiatric disorders (other than PTSD).    

(b) For each diagnosed psychiatric 
disorder (other than PTSD), is it at least 
as likely as not (that is, a probability 
of 50 percent or greater) that the 
diagnosed psychiatric disorder had its 
onset during the Veteran's active service 
(including the service from August 1971 to 
February 1973 and active service from 
August 2002 to August 2003)?   

(c) For each currently-diagnosed 
psychiatric disorder that is a psychosis 
(if any) that did not have its onset 
during active service, is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that the symptoms 
of that psychosis were manifest within one 
year following either period of active 
service (that is, before February 3, 1974, 
or before August 25, 2004)?  

9.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of his bilateral 
tinnitus.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Is it at least as likely as not (that is, 
a probability of 50 percent or greater) 
that the Veteran's current tinnitus 
condition is related to his military 
service (to include his first tour of 
active service aboard the U.S.S. Leahy)?  

10.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine any current diagnoses of the 
left foot and the etiology of any 
diagnosed disabilities.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Identify all diagnosed disabilities of 
the left foot. 

(b) For each diagnosed disability of the 
left foot, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's left foot 
disability is related to his active 
service?  

11.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of the Veteran's 
lumbar spine condition.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Identify all diagnosed disabilities of 
the lumbar spine. 

(b) For each diagnosed disability of the 
lumbar spine, is it at least as likely as 
not (that is, a probability of 50 percent 
or greater) that the Veteran's lumbar 
spine disability is related to his active 
service?  

12.  Thereafter, readjudicate the claims.  
With respect to readjudicating the issue 
of an acquired psychiatric disorder (other 
than PTSD), explicitly address anxiety and 
depression, and any other currently 
diagnosed psychiatric disorders (other 
than PTSD).  With respect to 
readjudicating the issue of a condition of 
the eyes (other than presbyopia), 
explicitly address xerophthalmia, dry eye 
syndrome, and sensitivity to light, and 
any other condition (other than 
presbyopia) warranted as a result of the 
evidence of record.  If any sought benefit 
is denied, issue the Veteran and his 
representative a supplemental statement of 
the case.  After they have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


